CHARLES J. SCHUCK, Judge.
Claimant’s automobile was run into and damaged by a state road truck while the former car was parked on North Kanawha street, Buckhannon, on the eighteenth day of November 1943. The record reveals that the driver of the state road truck was negligent, and he, himself, acknowledges his negligence in a written statement filed in the record of the claim. The damages sustained amounted to $23.16.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount, and the claim is approved by the special assistant to the attorney general as one that should be paid. We have, carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of twenty-three dollars and sixteen cents ($23.16).